Russell, J.
“Where the only questions presented for review by this court arise upon rulings by'the court below on the trial of the issue raised by a special plea to the jurisdiction, which was not sustained by the verdict thereon returned, and it appears that neither a reversal of any one or more of such rulings nor a setting aside of §uch verdict would operate to terminate the main ease, but would leave the same still pending, the writ of error is premature and must be dismissed.” Ross v. Mercer, 115 Ga. 353 (41 S. E. 594). See also, State Mutual Association v. Kemp, 115 Ga. 355 (41 S. E. 652); Warren v. Blevins, 94 Ga. 215 (21 S. E. 459). Writ of error dismissed.